DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      SHANNON DALE VINSON,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-3237

                              [May 19, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Okeechobee County; Michael J.
McNicholas, Judge; L.T. Case No. 03-000591.

  Matthew R. McLain of McLain Law, P.A., Longwood, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., GERBER, and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.